Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the invention is directed towards advertisement on touchscreen keyboards. The invention displays a keyboard including an advertisement overlapping/replacing at least one key of the keyboard. The invention further detects user selection of a key on the keyboard including detecting a tap of a key or a gesture at or near the key. The invention then associates the gesture input of a key with the advertisement on the key, and in response, displays a portion of the advertisement, wherein the advertisement is selectable by the user to display additional information.
The Examiner notes the previous claims were rejected over the combination of Laubach, Waylonis, and Kushler. Laubach discloses an augmented keyboard interface including the presentation of advertisements and touch interface. Waylonis further teaches the concept displaying/expending advertisements based on selection. Kushler further teaches the concept of utilizing different motion inputs on a touchscreen for alternative functions. Although these references teaches/suggest elements and concepts of the claimed invention, the references do not specifically link these concepts together or teach or suggest the particular interactions with keys and advertisements.
Upon further search and consideration, the Examiner notes the following references:
Chiu (US 20100060585 A1), which talks about on-screen virtual keyboard system including alternative functions.
Yarvis et al. (US 20150084871 A1), which talks about customized keys and functions for a keyboard.
Ghassabian (US 20160041965 A1), which talks about improved data entry interface including placing customized content on keys.
Chung (US 20170364955 A1), which talks about providing advertisements in the background of virtual keyboards.
Although these references further teach/suggests particular elements of the claimed invention, these references further fails to teach/suggest the combination of elements as currently claimed. While references such as Chiu and Kushler discloses the concept of activating different interactions with a key using different inputs, these references fails to specifically distinguish a tap input for a standard key function and a gesture input for an advertisement interaction. Upon further search and consideration, while these references teaches/suggest broader concepts such as advertisements on virtual keyboards and different inputs for the same key, no reference(s), alone or in combination teaches the invention as currently claimed. As such, the invention is determined to be non-obvious.
The Examiner has further determined the claimed invention to be patent eligible. As currently claimed, while the invention does discuss the judicial exception of advertising, the claimed invention is similar to DDR, wherein the judicial exception is significantly more as it is integrated into a particular technology. In the present case, the invention specifically discusses the integration of advertisements into a particular technology beyond what is well-understood, routine, and conventional by addressing how the advertisements and the existing keyboard technology work together. As such, the Examiner has determined the invention to be patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622